Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1 and 4-8 were previously rejected in the final office action (8/3/2021). Claims 2-3 were cancelled. An RCE was filed (11/1/2021) whereby claims 1, 4, 5, and 7 were amended.  Claim 6 was cancelled. Accordingly, claims 1, 4, 5, 7, & 8 are currently pending and examined in this office action.
Response to Remarks/Arguments
35 U.S.C. 101
Step 2A Prong 2
Applicant’s remarks with respect to the rejections of claims 1 and 4-8 under 35 U.S.C. 101 have been considered, but are not persuasive.  Applicant submits that currently amended claims 1 and 7 recite additional elements such that claims as a whole are integrated into a practical application.  In support, Applicant argues that the claims recite improvements over the prior art by prohibiting the parking applicant from using the parking area…in response to the reception of a notification indication that rental of the parking area is not permitted from the user’s communication terminal.  Examiner respectfully disagrees.  Examiner is under the impression that Applicant is attempting to argue that the claims improve the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)).  It is unclear to Examiner how prohibiting an applicant from using a parking area in response to a notification that the rental of the parking area is not permitted improves the functioning of a computer or to any other technology or technical field.  “[I]t is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to 
Allowable over Prior Art
Claims 1, 4, 5, 7, & 8 overcome the prior art of record.  Beurepaire teaches an optimized parking system that orchestrates the movement of one or more autonomous vehicle or shared cars in response to a request for a parking space.  In the case of shared vehicles, a rental appointment can be modified to make a parking space available by providing an incentive in the form of a discount for selecting a shared car nearby to a parking applicant (Beaurepaire Col. 4, lns. 30-61).  Han teaches renting personal parking spaces to others during vacant times.  However, the art of record does not explicitly teach sending a message indicating that a usage fee for the shared car is discounted due to permission of rental of the parking area to the parking applicant by the user.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 5, 7, & 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
(Currently Amended) Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites [] receiv[ing] a reservation for a 
This judicial exception is not integrated into a practical application because the additional elements of a server comprising a processor and a communication module, a user’s communication terminal, a communication network, a communication terminal of a parking applicant, and an onboard 
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components on which the abstract idea is being applied and are insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f)
(Currently Amended) Claim 4 is rejected because the claim merely further narrows the abstract idea of the claim 1.  The claim does not add any additional elements to analyze at 2A Prong 2 and Step 2B.
(Currently Amended) Claim 5 is rejected because the claim merely further narrows the abstract idea of the claim 1.  The claim does not add any additional elements to analyze at 2A Prong 2 and Step 2B.
(Currently Amended) Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a reservation for a shared car [];  determining whether a reservation time of the reserved shared car is greater than a threshold value; transmitting a message [] for checking whether it is permitted to rent a parking area of the reserved shared car to a parking applicant while the user is using the reserved shared car, [] when the reservation time is greater than the threshold value, the message includes a message indicating that a usage fee for the shared car is discounted due to permission of rental of the parking area to the parking applicant by the user; managing a reservation for use of the parking area; setting a reservation state of the parking area in the reservation time of the reserved shared car to an available state in which use of the parking area by the parking applicant is possible in response to reception of a notification indicating that rental of the parking area is permitted [], receiving a reservation for use of the parking area from [] the parking applicant []; transmitting information on the reservation time of the reserved parking area to the [user] when a process of reserving the parking area of the reserved shared car is completed before 
This judicial exception is not integrated into a practical application because the additional elements of a user’s communication terminal, a communication network, a communication module, a communication terminal of a parking applicant, and an onboard communication device of a general vehicle are generic computer components.  The additional elements, when analyzed individually and in combination, do not add a meaningful limitations to the abstract idea because it amounts to merely implementing the abstract idea on a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components on which the abstract idea is being applied and are insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f)
(Original) Claim 8 adds the additional element of a non-transitory computer readable medium.  The additional element, when analyzed individually and in combination, does not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on generic computer components. The claim does not include additional elements that are sufficient to amount to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                

/JEFF ZIMMERMAN/               Supervisory Patent Examiner, Art Unit 3628